Title: To Benjamin Franklin from Madame Brillon, 22 [November] 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 22 [November, 1779] a la thuillerie
J’ai reçu ce matin votre seconde léttre mon bon papa, je n’ai pû lire sans attendrissement que vous aviés été malade; consérvés vous! Le bonheur de vos amis, le repos, la gloire de l’amérique l’éxigent: j’irai vous rétrouver jeudi vingt cinq, je compte arrivér pour disnér, vous diraisje le plaisir que j’aurai a vous revoir, non cela se sent et ne s’éxprime jamais qu’imparfaittement; déscendés en votre coeur, vous y trouvérés la vérité; cétte vérité que notre imagination nous peint sous tant de couleurs ne se trouve que là; si l’homme avant de se conduire, avant de faire télle ou t’elle action intérogeoit son coeur, tous les hommes seroient bons, et autant heureux que leur impérféction phisique et morale leur pérmest de l’éstre; mon bon papa j’ai assès l’habitude de consultér le mien, il ne me reproche rien dans l’amitié que j’ai pour vous, il me dit au contraire qu’il faut s’attachér aux sages pour devenir sage et que plus je vous aimerai plus j’y gagnerai de toutes maniéres je me laisse donc allér a ce doux penchant, et je vous le dis avéc franchise: adieu mon aimable papa, recevés les hommages de ma bonne mére de mon frére du pére pagin de mes enfants, et pérméttés que nous fassions mil amitiés a mr votre fils:
 Addressed: A Monsieur / Monsieur Le Docteur franklin ./. / à Passy, près Paris.
